                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

UNITED STATES OF AMERICA,                          )
                                                   )
                             Plaintiff,            )
                                                   )
                        v.                         )       No. 1:12-cr-00185-SEB-MJD
                                                   )
PERKINS GRICE,                                     ) -04
                                                   )
                             Defendant.            )


           ENTRY DENYING AS MOOT MOTION TO REDUCE SENTENCE

       Defendant Perkins Grice filed a motion to reduce sentence, dkt [323], on April 15, 2019,

in which he seeks a sentence reduction based on computation of his good time credits under the

First Step Act of 2018. In response to this motion, the Office of the Indiana Federal Community

Defender was appointed to represent Mr. Grice to determine whether he may qualify to seek a

reduction of sentence and to present any appropriate motions. Dkt. 324. Counsel’s motion to

withdraw was granted on July 22, 2019. Dkt. 328.

       Section 102(b) of the First Step Act of 2018 (the “First Step Act”), amends 18 U.S.C.

§ 3624(b) in a manner that assures that up to 54 days of good conduct time is available for each

year of incarceration imposed by the court, as opposed to 54 days per year of actual time served.

Pub. L. No. 115-391, § 404, 132 Stat. 5194, 5210 (2018); see also Barber v. Thomas, 560 U.S.

474 (2010) (explaining good conduct time calculation). The amendment results in recalculation

of the release date of most current inmates.

       The Bureau of Prisons is responsible for calculating Mr. Grice’s good conduct time

credits. Apparently, a recalculation occurred because Mr. Grice’s copy of the Court’s July 25,
2019, Order was returned to the Court as undeliverable and the Bureau of Prisons’ website

reflects that Mr. Grice was released on September 20, 2019.

       Accordingly, the motion to reduce sentence based on good conduct time, dkt [323], is

denied as moot.

       IT IS SO ORDERED.

           1/30/2020
Date: __________________
                                             _______________________________
                                              SARAH EVANS BARKER, JUDGE
                                              United States District Court
                                              Southern District of Indiana


Distribution:

All Electronically Registered Counsel

Perkins Grice – No mailing address on file, copy available upon request
